DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant's Communication received on September 11, 2019 for application number 16/568,007. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2020 is noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6-11, 13-15, and 17-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeung et al. (US 2011/0098846) (hereinafter Yeung).
Regarding claim 1, Yeung teaches a system comprising: an interface configured to: receive a data value for storing (see Fig. 3, para [0012], para [0196], discloses receiving confidence measures such as probability values of address data for storing in synthesized address data store); and a processor configured to: store the data value in a data element of a data structure (see Figs. 1-3, para [0196], para [0199], discloses storing probability values of address data in a synthesized address data store in hierarchal form); determine, using an adaptive filter, a probability of certainty associated with the data value, wherein the probability of certainty associated with the data value depends on a time since the data value was updated, and wherein the adaptive filter provides as output the probability of certainty (see Figs. 3-4, para [0180], para [0200-0201], discloses determining a percentage of probability and/or certain level associated with address data probability values at a last update time, updates may be ongoing in real-time as data is collected, filtering options outputting probability update times or probability values); and store the probability of certainty associated with the data value in the data structure (see Figs. 1-3, para [0196], para [0200-0202], discloses storing probability values in synthesized address data store in hierarchal form).

Regarding claim 22, Yeung teaches a method comprising: receive a data value for storing (see Fig. 3, para [0012], para [0196], discloses receiving confidence measures such as probability values of address data for storing in synthesized address data store); storing the data value in a data element of a data structure (see Figs. 1-3, para [0196], para [0199], discloses storing probability values of address data in a synthesized address data store in hierarchal form); determining, using an adaptive filter, a probability of certainty associated with the data value, wherein the probability of certainty associated with the data value depends on a time since 10 the data value was updated, and wherein the adaptive filter provides as output the probability see Figs. 3-4, para [0180], para [0200-0201], discloses determining a percentage of probability and/or certain level associated with address data probability values at a last update time, updates may be ongoing in real-time as data is collected, filtering options outputting probability update times or probability values); and storing the probability of certainty associated with the data value in the data structure (see Figs. 1-3, para [0196], para [0200-0202], discloses storing probability values in synthesized address data store in hierarchal form).

Regarding claim 23, Yeung teaches a computer program product for maintaining consistency of a data value using a probability, the computer program product being embodied in a non-transitory computer is readable storage medium (see para [0328], discloses medium) and comprising computer instructions for: receive a data value for storing (see Fig. 3, para [0012], para [0196], discloses receiving confidence measures such as probability values of address data for storing in synthesized address data store); storing the data value in a data element of a data structure (see Figs. 1-3, para [0196], para [0199], discloses storing probability values of address data in a synthesized address data store in hierarchal form); determining, using an adaptive filter, a probability of certainty associated with the data value, wherein the probability of certainty associated with the data value depends on a time since the data value was updated, and wherein the adaptive filter provides as output the probability of certainty (see Figs. 3-4, para [0180], para [0200-0201], discloses determining a percentage of probability and/or certain level associated with address data probability values at a last update time, updates may be ongoing in real-time as data is collected, filtering options outputting probability update times or probability values); and storing the probability of certainty associated with the data value in the data structure (see Figs. 1-3, para [0196], para [0200-0202], discloses storing probability values in synthesized address data store in hierarchal form).

Regarding claim 6, Yeung teaches a system of claim 1.
Yeung further teaches wherein a data element type of the data element matches a previously stored data element type of the previously stored data element (see Figs. 3-5,  para [0244-0246], discloses matching names and addresses of physical mail items  to name and addresses stored in synthesized address directory).

Regarding claim 7, Yeung teaches a system of claim 1.
Yeung further teaches wherein a data structure type of the data structure matches a previously stored data structure type of the previously stored data structure (see para [0142-0143], para [0179], discloses an address synthesis structure validating address structure of mail item in analyzing data structure and distribution patterns in mail addresses to ensure correct mailing addresses).

Regarding claim 8, Yeung teaches a system of claim 1.
Yeung further teaches wherein the data structure has a first relation with a first entity, the previously stored data structure has a second relation with a second entity, and the first entity and the second entity are similar (see para [0121], para [0183-0184], discloses mailers having a relationship with a first address attribute and address synthesis structure having a relationship with a second address attribute and the address attributes being similar based on confidence measures)

Regarding claim 9, Yeung teaches a system of claim 1.
Yeung further teaches wherein similar comprises that the first entity and the second entity are both instances of a specific entity type (see Figs. 1-4, para [0121],  para [0184-0185], discloses city level for a specific entity type when providing equivalent city names in address for mailer address and synthesized addresses).

Regarding claim 10, Yeung teaches a system of claim 1.
Yeung further teaches wherein similar comprises that the first entity and the second entity both have a relation with a specific third entity ( see Figs. 1-4, para [0121],  para [0184-0186], discloses street name level for a third specific entity type when providing equivalent city names in address for mailer address and synthesized addresses).

Regarding claim 11, Yeung teaches a system of claim 1.
Yeung further teaches wherein the previously stored data value is one of a plurality of previously stored data values (see Fig. 3, para [0145], para [0196-0198], discloses stored confidence values in record data).

Regarding claim 13, Yeung teaches a system of claim 1.
Yeung further teaches wherein the probability of certainty associated with the data value is modified based at least in part on a model (see Figs. 1-2, para [0119-0121], discloses measure of probability of an address certainty us modified based in part on neural model).

Regarding claim 14, Yeung teaches a system of claim 1.
Yeung further teaches wherein the model comprises a Kalman filter model, a Markov model, an applied optimal estimation model, a machine learning model, or a neural network model (see Figs. 1-2, para [0118], para [0120-0121], discloses neural network models).

Regarding claim 15, Yeung teaches a system of claim 1.
Yeung further teaches wherein the processor is further configured to mark the data value is as invalid in response to determining that the probability of certainty associated with the data value is below a threshold (see para [0177-0178], discloses filtering of random events of invalidity using Forgetting Algorithm in response to determining minimal confidence thresholds associated with confidence values associated with invalid addresses or address codes).

Regarding claim 17, Yeung teaches a system of claim 1.
Yeung further teaches wherein the processor is further configured to determine a new value for the data value in response to determining that the probability of certainty associated with the data value is below a threshold (see para [0321-0322], discloses determining new addresses in response to determining probability values are below a threshold)

Regarding claim 18, Yeung teaches a system of claim 1.
Yeung further teaches wherein the new value for the data value is based at least in part on the previously stored data value in the previously stored data element of the previously stored data structure (see para [0321-0322], discloses new address is based  on hierarchical data and measured repetitive observations in determining path strength of addresses).

Regarding claim 19, Yeung teaches a system of claim 1.
Yeung further teaches wherein the new value for the data value is based at least in part on a model (see Figs. 1-2, para [0118-119], discloses new address based in part on neural model).

Regarding claim 20, Yeung teaches a system of claim 1.
Yeung further teaches wherein the probability of certainty is updated (see para [0187], para [0322], discloses confidence updating mechanisms).

Regarding claim 21, Yeung teaches a system of claim 1.
Yeung further teaches wherein the probability of certainty is updated according to a schedule, in response to the previously stored data value in the previously stored data element of the previously stored data structure being updated or in response to another data value being received for storing (see para [0051], para [0149], para [0322], discloses updates based on natural erosion of confidence due to time lapse).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yeung et al. (US 2011/0098846) (hereinafter Yeung) in view of Orme et al. (US 2016/0110249) (hereinafter Orme).
Regarding claim 2, Yeung teaches a system of claim 1. 
Yeung does not explicitly teach wherein the probability of certainty associated with the data value depends on the time since the data value was updated with a decreasing function. 
Orme teaches wherein the probability of certainty associated with the data value depends on the time since the data value was updated with a decreasing function (see Fig. 1a, para [0043], para [0112], discloses probability of data being successfully read depending on reliability of a storage unit modeled as a function of time such as a linear decay function).
Yeung/Orme are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Yeung to utilize a decreasing function from disclosure of Orme. The motivation to combine these arts is disclosed by Orme as “relocate data from storage units that exhibit high error rates and/or reduced reliability, and may retain data stored in other storage units within the storage division” (para [0004]) and utilizing a decreasing function is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 3, Yeung teaches a system of claim 1. 
Yeung does not explicitly teach wherein the decreasing function comprises a linear function or an exponential decay function.
Orme teaches wherein the decreasing function comprises a linear function or an exponential decay function (see para [0043], discloses a linear decaying function).
Yeung/Orme are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Yeung to utilize a decreasing function from disclosure of Orme. The motivation to combine these arts is disclosed by Orme as “relocate data from storage units that exhibit high error rates and/or reduced reliability, and may retain data stored in other storage units within the storage division” (para [0004]) and utilizing a decreasing function is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 4, Yeung teaches a system of claim 1. 
Yeung does not explicitly teach wherein the processor is further configured to determine an error associated with the probability of certainty associated with the data value.
Orme teaches wherein the processor is further configured to determine an error associated with the probability of certainty associated with the data value (see para [0038], discloses determining a probability of data errors).
Yeung/Orme are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Yeung to utilize a decreasing function from disclosure of Orme. The motivation to combine these arts is disclosed by Orme as “relocate data from storage units that exhibit high error rates and/or reduced reliability, and may retain data stored in other storage units within the storage division” (para [0004]) and utilizing a decreasing function is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 5, Yeung teaches a system of claim 1. 
Yeung does not explicitly teach wherein the adaptive filter minimizes the error when providing output.
Orme teaches wherein the adaptive filter minimizes the error when providing output (see Fig. 2D, Fig. 4, para [0059], para [0186], discloses implementing selective refresh operation for adaptive data relocation from high-error storage unit).
Yeung/Orme are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Yeung to utilize a decreasing function from disclosure of Orme. The motivation to combine these arts is disclosed by Orme as “relocate data from storage units that exhibit high error rates and/or reduced reliability, and may retain data stored in other storage units within the storage division” (para [0004]) and utilizing a decreasing function is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yeung et al. (US 2011/0098846) (hereinafter Yeung) in view of Walters et al. (US 2020/0012811) (hereinafter Walters).
Regarding claim 12, Yeung teaches a system of claim 1.
Yeung does not explicitly teach wherein the probability of certainty associated with the data value is assigned an initial value.
Walters teaches wherein the probability of certainty associated with the data value is assigned an initial value (see para [0058], para [0090], discloses assigning a probability value).
Yeung/Walters are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Yeung to assign an initial value from disclosure of Walters. The motivation to combine these arts is disclosed by Walters as “improved censoring of the text-based data” (para [0006]) and assigning an initial value is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yeung et al. (US 2011/0098846) (hereinafter Yeung) in view of Terra et al. (US 2019/0258707) (hereinafter Terra).
Regarding claim 16, Yeung teaches a system of claim 1.
Yeung does not explicitly teach wherein the processor is further configured to prompt a user to correct the data value in response to determining that the probability of certainty associated with the data value is below a threshold.
Terra teaches wherein the processor is further configured to prompt a user to correct the data value in response to determining that the probability of certainty associated with the data value is below a threshold (see para [0058], discloses alerting a user about the need to review a data set and correct the data set in response to data set not meeting a confidence threshold).
Yeung/Terra are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Yeung to have user correct data value from disclosure of Terra. The motivation to combine these arts is disclosed by Terra as “the impact determination engine 202 determining that the course modification 214 has an impact that warrants a warning 216 or a recommendation 218 to be made” (para [0105]) and having user correct data value is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Trim et al. US Publication No. 2021/0004356.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159